Smith, J.
(dissenting): I find myself unable to agree with the conclusion reached by the majority as to granting defendants a new trial on account of inconsistencies between finding No. 3 and No. 6 in one instance and No. 4b and No. 8 in the other instance. Briefly, my position is, the first seven questions, excepting the sixth, should not have been asked. They relate altogether to Norval Henderson and what he saw. Norval Henderson is dead. He did not testify and made no statement. It makes no difference how many times this case is tried no jury will ever be able to find whether Norval Henderson saw the spudder at any time before the collision because Norval Henderson cannot tell us and there is no other way *586for us to find out. Special questions are asked so as to clarify the issues and enable the court to reach an intelligent judgment. They are not intended as a trap for the unwary jury. As to question No. 8, all the evidence was to the effect that the speed of the car never varied. The jury answered that the only way they could answer it. As to question No. 6, the question is — “What, if anything, prevented Norval Henderson from seeing the spudder for the distance illuminated by the headlights of the car?” The only thing there was to so prevent him were the lights from the oncoming car, and Mast, the highway employee, had testified to that. If it was proper for such question to be submitted to the jury, it was proper for the jury to answer by following the only evidence offered. I do not think these special answers required a new trial.
Arn, J., not participating.